Title: To John Adams from Mercy Otis Warren, 2 April 1789
From: Warren, Mercy Otis
To: Adams, John


          
            Dear Sir—
            Plimouth April 2d 1789
          
          You are too well acquainted with the history of the world & the distresses of mankind to expect to stand on the eminence of rank, fortune, and influence without solicitations from various quarters—
          Where you feel a friendship it will always be a sufficient stimulous for the exertion of every kind office without importunity: & when applyed to by strangers in distress your benevolence I trust will excite due attention—
          This is all the apology I shall make for enclosing a letter from a lady whose history you may have been acquainted with untill the period when Coll Walker like many other Good men who suffered in the public Cause was neglected by that public, & obliged to retire to an obscure Corner then silently to endure penury & slight: which from a state of affluance & independence is trying enough to the feelings of the human heart: without the exstreems of want, & the insolence of more fortunate adventures in life, who once thought themselves honoured by the notice of persons now in peculiar distress—
          Coll Walker has been dead three or four months you will see by her letter the situation of his wife—& if you think it consistent with justice doubtless you will attend to her application when it comes in your way.
          She is a Friendless Widow. a sensible well bred woman: once possessed of Fortune & Consequently Courted & respected by the World. and all the alleviation that I know of in her present reversed situation is that she has no Children for whom her heart might be daily wrung: and that the sufferings of her Husband & herself were in Consequence of principles that urged them to risque every thing to obtain liberty, independence and happiness to Others— Many a simuler Victim to public Virtue we have & shall see in a survey of the convulsions & Revolutions of our own day.—
          I thank you sir for a letter received by my son— a son who has suffered too severly from the malice of his Cotemporaries: but perhaps not so much from any impropriety in his own Conduct: as from the Determined system of political enmity that has ransacked the lower Regions for Calumnies to ruin his Father—your Friend.— and a man

you know: or ought to know Has never deviatied from the line of probaty in public or in private life: notwithstanding the efforts to destroy his influence in the public walks & to cut him off from the pleasures of private friendship; by the basest & most Groundless insinuations—
          I most sincerly wish you every Happiness in the elevatied situation you are about to occupy nor do I think there is much danger of the difficulties you mention— I cannot sir intirely agree with you in the observation that the people of America will be remarkably averse to yeald obedience to the authority they have institutied:
          I am perswaded the new Goverment will opperate very quietly unless the reins are held too taught, which may Gall some restive spirits for a while: but mankind are much more prone to servile Compliances to the will of power, than to a sober & Rational attention to that freedom and independence which is the just claim of nature— and is by no means incompatible with the necessary subordinations which must subsist to maintain a just and energetic Goverment.—
          You will make my best regards to Mrs Adams and to your Children.— and believe me sir / With the highest Esteem & Respect / Your assured Friend / & Humble servant
          
            M Warren
          
        